DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 11-14, 16, 18-32 are cancelled.
Claims 1, 3-10, 15 and 17 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/07/2021, with respect to claims 1 and 10 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1 and 10 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as amended. For instance, the closest prior art of record, Yegin et al (US PUB 20150266875) discloses a wearable audio device, comprising: an earpiece including a housing and a speaker within the housing; an exposed antenna; and processing circuitry within the housing and configured to receive audio content via the antenna for generating sound via the speaker.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the exposed antenna conformably extending along a perimeter portion of the housing, wherein the antenna is a monopole antenna or dipole antenna; and wherein the exposed antenna is integrated into the perimeter portion of the housing such that an external surface of the exposed antenna is coplanar with an external surface of the perimeter portion.

Claim 15 is allowed for the same reason as claim 1 above for reciting similarly allowable subject matter.

Claims 3-10 and 17 are allowed based on their respective dependency from either one of Claims 1 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.